237 Ga. 174 (1976)
227 S.E.2d 52
GOULART
v.
GOULART.
31141.
Supreme Court of Georgia.
Submitted May 17, 1976.
Decided June 30, 1976.
Janet T. Goulart, pro se.
Roland L. Enloe, Jr., for appellee.
HILL, Justice.
Farrell Edmond Goulart filed suit in Walker Superior Court for divorce. The wife answered and *175 counterclaimed, seeking divorce, property settlement, child custody and child support. The trial court granted the husband's motion for divorce by judgment on the pleadings. The wife appeals.
1. The wife enumerates as error that the plaintiff husband was not a resident of Georgia. However, she admitted in her answer that she had been a resident of Walker County, Georgia, for the required six months. Code Ann. § 30-107. This enumeration of error is without merit.
2. The wife enumerates as error that the trial court granted the divorce without making provisions for child custody and support. The divorce was granted on motion for judgment on the pleadings and the court reserved jurisdiction as to child custody and support and other issues. This was not error. Marshall v. Marshall, 234 Ga. 393, 394 (216 SE2d 117) (1975).
Judgment affirmed. All the Justices concur.